SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, November Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 8 King Street East, Suite 1201, Toronto, Ontario, Canada M5C 1B5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Consolidated Financials for the quarter ended September 30, 2010. 2 Management's Discussion and Analysis for the quarter ended September 30, 2010. 3 Canadian Form 52-109F1- Certification for the period ended September 30, 2010 by the Chief Executive Officer. 4 Canadian Form 52-109F1- Certification for the period ended September 30, 2010 by the Chief Financial Officer. This report on Form 6-K is incorporated by reference into the registration statements on Forms F-1 (No. 333-08878), F-3 (Nos. 333-125380, 333-101583 and 333-91402) and S-8 (No. 333-126128) that the Registrant has filed with the Securities and Exchange Commission. Document 1 CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 (UNAUDITED) Crystallex International Corporation Table of Contents Consolidated Balance Sheets - Unaudited 1 Consolidated Statements of Operations, Comprehensive Loss and Deficit - Unaudited 2 Consolidated Statements of Shareholders’ Deficiency - Unaudited 3 Consolidated Statements of Cash Flows - Unaudited 4 Notes to the Consolidated Financial Statements - Unaudited 5 Crystallex International Corporation Consolidated Balance Sheets - Unaudited (US$ thousands) September 30 December 31 Assets Current Cash $ $ Restricted cash (Note 7) - Accounts receivable Prepaid expenses, deposits and other assets Equipment held for sale (Note 7) - Discontinued operations (Note 5) Property, plant and equipment (Note 6) Value-added taxes recoverable (net of provision of $2,081 (2009 - $nil)) - $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Bank loan (Note 8) - Convertible loan (Note 9) - Promissory note (Note 7) - Discontinued operations (Note 5) Discontinued operations (Note 5) Notes payable (Note 10) Shareholders’ Deficiency Share capital (Note 11) Contributed surplus Accumulated other comprehensive income Deficit ) $ $ Nature of operations and basis of presentation (Note 1) Commitments and contingencies (Note 14) (See accompanying notes to the consolidated financial statements) Approved on behalf of the Board of Directors /s/ Robert Fung, Director /s/ Harry J. Near, Director 1 Crystallex International Corporation Consolidated Statements of Operations, Comprehensive Loss and Deficit - Unaudited (US$ thousands, except for share and per share amounts) Three months ended Nine months ended September 30 September 30 (Expenses) income General and administrative $ ) $ ) $ ) $ ) Litigation ) ) ) Interest on notes payable ) Interest on promissory note and convertible loan ) - ) - Foreign currency exchange (loss) gain ) ) Writedown of property, plant and equipment (Note 6) Loss on sale of equipment - ) - ) Provision for value-added taxes recoverable ) - ) - Interest and other income 31 8 43 16 Loss from continuing operations before income taxes ) Future income tax recovery - - Loss from continuing operations ) Loss from discontinued operations, net of income taxes (Note 5) Net loss and comprehensive loss for the period ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Loss per common share from continuing operations – Basic and diluted $ ) $ ) $ ) $ ) Loss per common share from discontinued operations – Basic and diluted ) Loss per common share – Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (See accompanying notes to the consolidated financial statements) 2 Crystallex International Corporation Consolidated Statements of Shareholders’ Deficiency - Unaudited (US$ thousands, except as noted) Number of common shares (thousands) Amount Number of warrants (thousands) Contributed surplus Accumulated other comprehensive income Deficit Total Balance at December 31, 2008 $ ) $ Stock-based compensation - Warrants for advisory services - Loss for the year - ) ) Balance at December 31, 2009 ) ) Public offering - - Equity component of convertible loan - Stock-based compensation - Loss for the period - ) ) Balance at September 30, 2010 $ ) (a) $ ) a) Includes total comprehensive deficit as at September 30, 2010 of $(673,691) (2009 - $(360,002)) (See accompanying notes to the consolidated financial statements) 3 Crystallex International Corporation Consolidated Statements of Cash Flows - Unaudited (US$ thousands) Three months ended Nine months ended September 30 September 30 Cash flows used in operating activities Loss from continuing operations $ ) $ ) $ ) $ ) Items not affecting cash: Writedown of property, plant and equipment - - Writedown of equipment held for sale - - Loss on sale of equipment - - Provision for value-added taxes recoverable - - Future income tax recovery ) - ) - Interest accretion Stock-based compensation 39 Warrants issued for advisory services - - - Unrealized foreign currency exchange loss (gain) ) 4 Recovery of litigation costs - - ) - Changes in non-cash working capital: Decrease (increase) in accounts receivable 70 ) Decrease (increase) in prepaid expenses, deposits and other assets ) ) Decrease in accounts payable and accrued liabilities ) Cash flows used in investing activities Investment in property, plant and equipment ) Proceeds from sale of equipment - ) Cash flows from financing activities Issuance of common shares and warrants - - - Proceeds from convertible loan - - - Decrease in restricted cash - - - Proceeds from bank loan - - Repayment of promissory note - - ) - - - Increase (decrease) in cash from continuing operations ) ) ) Decrease in cash from discontinued operations ) Effects of foreign currency exchange rate fluctuations on cash Cash, beginning of period Cash, end of period $ Supplemental disclosures with respect to cash flows (Note 12) (See accompanying notes to the consolidated financial statements) 4 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 1. Nature of operations and basis of presentation Crystallex International Corporation (“Crystallex” or the “Company”) is a Canadian-based company, which has been granted the Mine Operating Contract (the “Mine Operating Contract”) to develop and operate the Las Cristinas gold properties (“Las Cristinas Project” or “Las Cristinas”) located in Bolivar State, Venezuela. On September 17, 2002, the Company entered into a non-assignable Mine Operating Contract with the Corporación Venezolana de Guayana (the “CVG”), acting under the authority of the Ministry of Energy and Mines of Venezuela, pursuant to Venezuelan mining law, under which the Company was granted the exclusive right to explore, develop and exploit the Las Cristinas 4, 5, 6 and 7 properties, including the processing of gold for its subsequent commercialization and sale. The Company is currently awaiting the decision of the Venezuelan Ministry of the Environment and Natural Resources (“MinAmb”) in respect of the issuance of the Authorization to Affect Natural Resources (the “Permit”) to commence construction at Las Cristinas. The construction and ultimate commencement of commercial production at Las Cristinas are dependent on the receipt of the Permit, which will allow management to proceed to put in place financing to fund construction. The Las Cristinas Project is subject to sovereign risk, including political and economic instability, changes in existing government regulations, specifically government regulations relating to mining that may affect the issuance of required permits, as well as currency fluctuations and local inflation.In April 2008, the Director General of Permits at MinAmb denied the issuance of the Permit and subsequently denied the Company’s appeal. The Company filed an appeal to the Minister of MinAmb in June 2008 and no decision has been received to date, which demonstrates the significant risks that the Las Cristinas Project faces. The Company is currently in continuing discussions with a Chinese state-owned company with the intention of creating a strategic partnership to develop Las Cristinas. These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles using the going concern basis of accounting, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Management has considered all available information in assessing the Company’s ability to continue as a going concern, which is at least, but is not limited to, 12 months from the reported balance sheet date. As at September 30, 2010, the Company had working capital of $12,503, including cash of $21,473. Management estimates that these funds will be sufficient to meet the Company’s obligations and budgeted expenditures for the foreseeable future, but will not be sufficient to repay the $100,000 notes payable (the “Notes”) due on December 23, 2011. The strategic partnership discussions described in Note 9, if consummated, would result in the extinguishment of the Notes prior to maturity. In the event that the strategic partnership is not consummated and alternate sources of cash or other consideration are not available prior to maturity of the Notes, the Company may have to negotiate a payment or other form of settlement with the noteholders (the “Noteholders”) to extinguish this obligation. There is, however, no assurance that the Company would be successful in repaying or settling the Notes prior to or at maturity and, accordingly, substantial doubt exists as to the appropriateness of the use of accounting principles applicable to a going concern. Accordingly, these unaudited interim consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities, the reported expenses and the balance sheet classifications used that could be necessary should the Company be unable to continue as a going concern. These adjustments could be material. 5 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 2.Significant accounting policies These unaudited interim consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted accounting principles.These unaudited interim consolidated financial statements do not contain all of the disclosures required by Canadian generally accepted accounting principles and, therefore, should be read together with the most recent audited annual consolidated financial statements and the accompanying notes thereto. The preparation of these unaudited interim consolidated financial statements is based on the accounting policies and practices consistent with those used in the preparation of the Company’s annual audited consolidated financial statements as at December 31, 2009 and for the year then ended. Certain comparative figures have been reclassified to conform to the current period’s presentation. 3. Capital management The Company’s capital consists of cash, notes payable and shareholders’ deficiency. The Company’s objective when managing capital is to maintain adequate funds to safeguard its ability to continue as a going concern and pursue the development of or obtain a successful outcome from the Las Cristinas Project. In order to achieve this objective, the Company invests its capital in highly liquid, highly rated financial instruments. The Company manages its capital structure and makes adjustments to it, based on the level of funds available to the Company to manage its operations.In order to meet the Company’s objectives for managing capital the Company may issue new common shares, issue new debt or dispose of assets. There are no assurances that such sources of funding will be available on terms acceptable to the Company. There were no changes in the Company's approach to capital management during the nine months ended September 30, 2010. The Company is not subject to externally imposed capital requirements. 4.Venezuelan operation In the third quarter of 2007, Crystallex changed the rate it used to translate its Venezuelan subsidiaries’ transactions and balances from the official exchange rate of 2.15 Venezuelan bolivar fuerte (“BsF”) to 1 US dollar, to the parallel exchange rate.This was done due to the increasing spread between the official exchange rate and the parallel exchange rate. The Venezuelan subsidiaries use the US dollar as their functional currency. As a result of the use of the US dollar as the functional currency, monetary assets and liabilities denominated in BsF generate gains or losses for changes in value associated with foreign currency exchange rate fluctuations against the US dollar. On January 11, 2010, the Venezuelan government devalued the BsF and changed to a two-tier exchange structure. The official exchange rate moved from 2.15 BsF per US dollar to 2.60 for essential goods and 4.30 for non-essential goods and services. On May 17, 2010, the Venezuelan government enacted reforms to its foreign currency exchange control regulations to close down the parallel exchange market.Therefore, continued use of the parallel rate to translate BsF denominated transactions is no longer acceptable. On June 9, 2010, the Venezuelan government enacted additional reforms to its exchange control regulations and introduced a newly regulated foreign currency exchange system; Sistema de Transacciones con Titulos en Moneda Extranjera (“SITME”), which is controlled by the Central Bank of Venezuela (“BCV”). Foreign currency exchange transactions not conducted through SITME do not comply with the exchange control regulations, and would therefore be considered illegal. The SITME imposes volume restrictions on the conversion of BsF to US dollar (and vice versa), currently limiting such activity to a maximum equivalent of US$350 thousand per month. 6 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 4.Venezuelan operation (continued) As a result of the enactment of the reforms to the exchange control regulations, the Venezuelan subsidiaries did not meet the requirements to use the SITME to convert US dollars to BsF as at June 30, 2010. Accordingly, the Company changed the rate used to re-measure BsF-denominated transactions from the parallel exchange rate to the official rate specified by the BCV, which was fixed at 4.30 BsF per US dollar effective June 30, 2010. Venezuelan subsidiaries had approximately $2,276 of net monetary liabilities denominated in BsF as at September 30, 2010. For every $1,000 of net monetary liabilities denominated in BsF, a 15% increase/(decrease) in the foreign currency exchange rate would increase/(decrease) the Company’s loss by approximately $150. 5.Discontinued operation On October 1, 2008, the Revemin mill and related assets located in El Callao, Venezuela reverted by contract to the State of Venezuela as a result of the expiry of the operating agreement relating to the mill.At the same time, the Company ceased all mining operations at the Tomi and La Victoria mines, which supplied ore to this mill. In 2009, the Company transferred to the State of Venezuela all of the Tomi and La Victoria mining concessions that did not form part of the mill contract. The results of operations at El Callao have been treated as discontinued operations as the Company has no intention of mining the concessions in this location.Assets and liabilities on the consolidated balance sheets include the following estimated amounts for discontinued operations. September 30 December 31 Current assets Accounts receivable and other assets $ $ Current liabilities Accounts payable and accrued liabilities $ $ Asset retirement obligations $ $ Asset retirement obligations of discontinued operations are as follows: September 30 December 31 Asset retirement obligations, beginning of period $ $ Revision in estimated cash flows ) Asset retirement obligations, end of period $ $ 7 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 6.Property, plant and equipment September 30, 2010 Cost Accumulated Writedown Net book value Mining equipment $ $ $ Mineral properties - $ $ $ December 31, 2009 Cost Accumulated Writedown Net book value Mining equipment $ $ - $ Mineral properties - $ $ $ As at December 31, 2009, the Company assessed the Las Cristinas Project for impairment based on the guidance in EIC 174 "Mining Exploration Costs", AcG11 "Enterprises in the Development Stage", and CICA Handbook Section 3063, “Impairment of Long-Lived Assets” and concluded that, despite its continued efforts to secure the Permit and pursue accretive transactions in respect of the Las Cristinas Project, a non-cash writedown of the carrying value should be recorded as at December 31, 2009 based on certain impairment triggers noted including, but not limited to, the permitting delays described in Note 1.The Company determined that, among other things, the uncertainty regarding the Permit had a significant impact on management’s ability to estimate the future net cash flows associated with the Las Cristinas Project. Accordingly, the Company recorded a non-cash writedown of $297,069 as at December 31, 2009 relating to all mineral property costs, except the carrying value of the remaining mining equipment. The Company conducted a similar impairment assessment as at March 31, 2010, June 30, 2010, and September 30, 2010 and for similar reasons to those indicated above; the Company recorded non-cash writedowns of $3,610, $4,064 and $3,150, respectively. During the three months and nine months ended September 30, 2010, the Company recorded a provision of $146 and $2,081, respectively, against Venezuelan value-added taxes receivable (“VAT”) from cumulative expenditures incurred on Las Cristinas. This provision was recorded as VAT is only recoverable from future operations at Las Cristinas and cannot be transferred or assigned. The Company will be reporting under International Financial Reporting Standards (“IFRS”) effective January 1, 2011. Under IFRS, an entity is required to assess at each reporting date any indication that a previously recognized impairment loss no longer exists or has decreased. If there is such an indication, the entity is required to estimate the recoverable amount and determine whether an impairment reversal is appropriate. The Company will carefully assess the alternative accounting policies available under IFRS and will consider a reversal of the writedown based on the facts and circumstances in reporting periods subsequent to January 1, 2011. The aggregate expenditures incurred on mineral properties, before writedown, on the Las Cristinas Project by the Company as at September 30, 2010 are summarized as follows: Cash Non-cash Total Exploration, development and related expenses $ $ $ Property payment and finders’ fees Future income taxes - Stock-based compensation - $ $ $ 8 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 7.Sale of equipment During 2009, the Company sold generic mining equipment for net proceeds of $12,361 from which $4,688 was set aside and restricted to pay the scheduled January 15, 2010 interest obligation on the Notes described in Note 10. In April 2010, the Company sold additional generic mining equipment for $2,794. The Company received an advance of $894 from the auctioneer who sold this equipment. The Company issued to the auctioneer a demand promissory note for $894 bearing interest at the Bank of America, Australia, Bank Bill Buying semi-annual rate plus 4%, which was secured by the underlying equipment. The Company repaid the promissory note and related interest charges from the auction proceeds. In June 2010, the Company decided not to proceed further with the sale of equipment with a carrying value of $386 which has been reallocated to property, plant and equipment. 8.Bank loan At September 30, 2010, the Company’s Venezuelan Branch had a bank loan of approximately $977 to fund operations, which the Company considered as the best temporary measure to deal with the elimination of the parallel exchange rate system in Venezuela. This loan bears interest at 19% per annum and is secured by cash collateral. 9.Strategic partnership discussions and convertible loan The Company is in continuing discussions with China Railway Resources Group Co. Ltd. (“CRRC”) to create a strategic partnership for the development of Las Cristinas (“Las Cristinas Joint Venture”). Under the terms of the proposed transaction, subject to the issuance of the Permit to develop Las Cristinas, CRRC would provide the necessary project capital to develop the project to commercial production at an optimized mining level. The closing of the proposed transaction is subject to the execution of definitive agreements, receipt of applicable regulatory, shareholder and government approvals (including Venezuelan governmental approvals), and satisfaction or waiver of all conditions contained in the definitive agreements. In the event that the proposed transaction were completed, it is contemplated that Crystallex would hold a one third fully carried interest in the proposed Las Cristinas Joint Venture and CRRC would have a two thirds interest. CRRC would provide the necessary construction and operating capital to fund project development, optimized expansion and operation and would be responsible for construction of the project. Crystallex would repay its one third portion of the capital costs advanced by CRRC from Crystallex’s share of future cash flows from the project. In addition, CRRC would: assist Crystallex to retire the outstanding noteholders’ obligations described in Note 10; would provide a construction guarantee; and make an equity investment in Crystallex following closing of the proposed transaction, at a share price based on the then prevailing market price of the common shares of Crystallex. CRRC previously loaned Crystallex $2,500, which is repayable on demand, until closing of the proposed transaction. Subject to requisite regulatory and shareholder approvals, it is contemplated that, upon closing, the loan will be convertible at the option of CRRC into common shares of Crystallex at a price of Cdn$0.40 per common share of Crystallex. The loan bears interest at 6% and ranks subordinate to the Notes described in Note 10.Upon the later of (i) receipt of all necessary permits to develop Las Cristinas, and (ii) the closing of the proposed transaction, Crystallex would have the right to cause conversion of the loan into common shares of Crystallex on 30 days’ written notice to CRRC.In the event that the loan is not converted, principal and accrued interest on the advance will be repaid in cash. The conversion feature of the loan was ascribed a fair value of $200 and recorded as contributed surplus, using the Black-Scholes pricing model. The residual liability component of the loan of $2,300 was accreted up to its face value using the effective interest method. Interest accretion of $200 was recorded during the nine months ended September 30, 2010 as a component of interest expense. 9 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 9.Strategic partnership discussions and convertible loan (continued) CRRC would also have a onetime option to convert a portion of funds advanced to Crystallex to satisfy its obligation to the Noteholders, described in Note 10, into common shares of Crystallex at a price of Cdn$0.40 per common share for a period of five years from the date of funding, provided that CRRC and its affiliates would beneficially own not more than 19.9% of the outstanding common shares of Crystallex after giving effect to such conversion. CRRC would have the right to maintain its pro rata equity interest in Crystallex to a maximum of 19.9% of the outstanding shares. 10.Notes payable In conjunction with a unit offering on December 23, 2004, the Company issued $100,000 of senior unsecured Notes with a coupon rate of 9.375%, due on December 23, 2011, for net proceeds of $75,015 after expenses and equity allocation.Interest is payable semi-annually on January 15 and July 15 of each year, beginning on July 15, 2005.The Company may redeem the Notes, in whole or in part, at any time after December 31, 2008 at a redemption price of between 100% and 102% of the principal amounts of the Notes, depending on the redemption date, plus accrued and unpaid interest and additional interest, if any, to the date of the redemption.In addition, the Company may be required to redeem the Notes for cash if there is a change in control in the Company where the acquirer’s debt rating is below the debt rating of the Company before or after the change in control, or where the Company ceases to beneficially own, directly or indirectly, at least a majority interest in the Las Cristinas Project.The Company may also redeem the Notes, in whole but not in part, for cash at its option if there is a change in the applicable Canadian withholding tax legislation. As described in Note 14, the Company successfully defended against an action brought by Noteholders relating to a project change in control. The initial carrying value of the Notes was derived from a unit structure that contained both a Note and a share component.As a result, the share component was determined based on the fair value of the common shares issued with the unit offering, calculated at $21,450 with $78,550 being the discounted fair value of the Notes.The discounted fair value of the Notes, net of expenses, is accreted up to the face value of the Notes using the effective interest method over its seven-year term, with the resulting charge recorded to interest expense. Interest accretion of $3,263 (2009 - $2,891) on the Notes was recorded during the nine months ended September 30, 2010 as a component of interest expense. 11.Share capital September 30 December 31 Authorized Unlimited common shares, no par value Unlimited Class A preference shares, no par value Unlimited Class B preference shares, no par value Issued 364,817,719 common shares (2009 - 294,817,719) $ $ Financing transaction On June 30, 2010, the Company completed a public offering of 70 million units at Cdn $0.50 per unit for gross proceeds of Cdn $35.0 million. Each unit consisted of one common share of the Company and one half of one common share purchase warrant. Each whole warrant entitles the holder to purchase a further common share of the Company at an exercise price of Cdn $0.70 expiring June 30, 2011. The net proceeds received by the Company, after payment of issuance costs of $2,396, was $30,605, of which $26,994 was recorded as share capital and $3,611 was recorded as contributed surplus. 10 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 11.Share capital (continued) Warrants As at September 30, 2010, common share purchase warrants were outstanding enabling the holders to acquire common shares as follows: Exercise price Number of warrants (thousands) $0.68 (Cdn$0.70) (a) $0.29 (Cdn$0.30) (b) $2.91 (Cdn$3.00) (c) (d) a) These warrants expire on June 30, 2011. b) These warrants expire on April 23, 2012. c) These warrants expire six months following the date that is 45 days following the receipt of the Permit for the Company’s Las Cristinas Project. d) These warrants become exercisable for an 18-month period commencing on the date which is 45 days following the receipt of the Permit for the Company’s Las Cristinas Project. Stock options Effective June 24, 2008, shareholders of the Company approved a Fixed Share Option Plan (the “New Plan”), which provides for the granting of a maximum 8,000,000 stock options to acquire common shares of the Company to executive officers, directors, employees and service providers of the Company. Under the New Plan, the exercise price of each stock option cannot be less than the closing price of the Company’s common shares on the Toronto Stock Exchange, on the trading day immediately preceding the date of the grant.Stock options have a life of up to ten years and may vest immediately, or over periods ranging from one year to three years.In addition, the directors of the Company may permit an optionee to elect to receive without payment by the optionee of any additional consideration, common shares equal to the value of stock options surrendered. Effective June 23, 2010, shareholders of the Company approved an increase in the number of stock options in the New Plan, authorizing an additional 5,000,000 stock options to acquire common shares of the Company to executive officers, directors, employees and service providers of the Company. As at June 30, 2010, 11,077,900 stock options were granted under the New Plan. Prior to June 25, 2008, the Company had a rolling stock option plan (the “Old Plan”), which provided for the granting of stock options to acquire common shares of the Company equal to 10% of the issued and outstanding common shares from time to time, and had characteristics similar to the New Plan. Effective June 24, 2008, the Company ceased to grant stock options under the Old Plan and no additional stock options are available for grant under the Old Plan. 11 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 11.Share capital (continued) The Company determines the fair value of the employee stock options using the Black-Scholes option pricing model.The estimated fair value of the stock options is expensed over their respective vesting periods.The fair value of stock options granted was determined using the following assumptions for stock options granted during the nine months ended September 30, 2010. Nine months ended September 30 Risk-free interest rate 1.7% 1.8% Expected life (years) 3 3 Expected volatility over expected life 127% 118% Expected dividend rate 0% 0% Weighted average fair value of stock options granted $ $ The fair value compensation recorded for stock options that have vested for the nine months ended September 30, 2010 was $1,292 (2009 - $1,114) of which $1,218 (2009 - $933) was expensed and $74 (2009 - $181) was capitalized to mineral properties prior to the writedown described in Note 6. As at September 30, 2010, stock options were outstanding enabling the holders to acquire common shares as follows: Outstanding stock options Exercisable stock options Range of exercise prices Number of stock options Weighted average remaining contractual life Weighted average exercise price Number exercisable Weighted average exercise price (Cdn$) (thousands) (years) (Cdn$) (thousands) (Cdn$) $1.75 to $2.60 $2.65 to $3.57 $3.91 to $4.87 A summary of the outstanding stock options as at September 30 and changes during each of nine months then ended are as follows: Nine months ended September 30 Number of options Weighted average exercise price Number of options Weighted average exercise price (thousands) (Cdn$) (thousands) (Cdn$) Balance, beginning of period Expired or forfeited ) ) Issued Balance, end of period 12 Crystallex International Corporation Consolidated to the Consolidated Financial Statements - Unaudited September 30, 2010 (US$ thousands, except as noted) 11.Share capital (continued) Shareholder rightsplan On June 24, 2009, the shareholders of the Company approved the continuation of the Company’s shareholder rights plan (the “Rights Plan”), which was previously approved on October 30, 2006. The rights issued under the Rights Plan are subject to reconfirmation at every third annual meeting of shareholders and will expire at the close of the Company’s annual meeting in 2016.The Rights Plan is designed to ensure the fair treatment of shareholders in connection with any takeover bid for the Company and to provide the board of directors and shareholders with sufficient time to fully consider any unsolicited takeover bid. The Rights Plan also provides the board of directors with time to pursue, if appropriate, other alternatives to maximize shareholder value in the event of a takeover bid. Pursuant to the Rights Plan, one right (a “Right”) is attached to each outstanding common share of the Company held by shareholders of record at the close of business on the record date. The Rights will separate from the common shares at the time that is the close of business on the eighth trading day (or such later day as determined by the board of directors of the Company) after the public announcement of the acquisition of, or intention to acquire, beneficial ownership of 20% of the common shares of the Company by any person other than in accordance with the terms of the Rights Plan. In order to constitute a permitted bid, an offer must be made in compliance with the Rights Plan and must be made to all shareholders (other than the offeror), must be open for at least 60 days and be accepted by shareholders holding more than 50% of the outstanding voting shares and, if so accepted, must be extended for a further period of ten business days. 12.Supplemental disclosures with respect to cash flows Cash paid during the nine months ended September 30: For interest $ $ For income taxes $
